DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 16, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application 20090158417 granted to Khanna et al.

“A method comprising:
receiving an Internet protocol security (IPsec) packet; determining a quality of service (QoS) level of the IPsec packet; in response to determining a QoS level, selecting an anti-replay window based on the QoS level; and in response to selecting the anti-replay window, processing the IPsec packet based on the anti-replay window.” see paragraphs [0019] and [0034]-[0037].
Regarding claim 2, Khanna meets the claimed limitations as follows:
“The method of claim 1, further comprising: establishing a security association with at least one network endpoint.” see paragraphs [0027] (. . .)
Regarding claim 4, Khanna meets the claimed limitations as follows:
“The method of claim 1, wherein the anti-replay window a sliding window of sequence numbers.” see paragraphs [0029]-[0031], [0044] (Upon start, the process modifies the start and end pointers of the DSCP group. . . The process updates the individual lowest and highest sequence numbers of the individual per-DSCP window. . .) and [0045]-[0046].
Regarding claim 5, Khanna meets the claimed limitations as follows:
“The method of claim 4, further comprising: determining that the IPsec packet has a sequence number within of the sliding window; and in response to the sequence number being within the sliding window, processing the IPsec packet.” see paragraphs [0041]-[0049] and Figure 6, element 630 and 650.
Regarding claim 6, Khanna meets the claimed limitations as follows:

Regarding claim 7, Khanna meets the claimed limitations as follows:
“The method of claim 1, wherein the IPsec packet is a data packet encrypted based on the QoS level.” see paragraphs [0027] (. . . the encryption algorithms to be used, the encryption keys to be used during the session . . .) and [0032] (. . . Each time a packet is received , The QoS anti-replay perform operations including pre-processing, processing (e.g., decrypting) . . .).

Claims 8-9 and 11-14 are device claims that are substantially equivalent to method claims 1-2 and 4-7. Therefore, claims 8-9 and 11-14 are rejected by a similar rationale.

Claims 15-16 and 18-20 are non-transitory computer readable medium claims that are substantially equivalent to method claims  1-2 and 4-6. Therefore, claims 15-16 and 18-20 are rejected by a similar rationale.

Allowable Subject Matter
s 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the cited prior art fails to specifically teach the method of claim 2, wherein the security association includes a plurality of security parameter indexes (SPI), and a first SPI of the plurality of SPIs is configured to be assigned to the QoS level.
With respect to claim 10, the cited prior art fails to specifically teach the network device of claim 9, wherein the security association includes a plurality of security parameter indexes (SPI), and a first SPI of the plurality of SPIs is configured to be assigned to the QoS level.
With respect to claim 17, the cited prior art fails to specifically teach the at least one non-transitory computer readable medium of claim 16, wherein the security association includes a plurality of security parameter indexes (SPI), and a first SPI of the plurality of SPIs is configured to be assigned to the QoS level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437